[Cite as State v. Smith, 2020-Ohio-3235.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :      CASE NO. CA2019-09-104

                                                  :             OPINION
     - vs -                                                      6/8/2020
                                                  :

 JESSIE L. SMITH,                                 :

        Appellant.                                :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 19CR35117


David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

Jeffrey W. Stueve, 530 North Broadway Street, Lebanon, Ohio 45036, for appellant



        PIPER, J.

        {¶1}     Appellant, Jessie Smith, appeals a decision of the Warren County Court of

Common Pleas revoking his community control.

        {¶2}     Smith was previously convicted of gross sexual imposition in a different

county, and was thus required to notify the Sheriff's Office of a change in his address. Smith

left his residence and failed to report the change in address as required. Smith pled guilty
                                                                     Warren CA2019-09-104

to failure to report his address change and the trial court sentenced Smith to community

control.

       {¶3}   As a term of community control, the trial court ordered that Smith successfully

complete a 180-day inpatient treatment program at River City Correctional Center. River

City, a community-based correctional facility, offered Smith cognitive behavioral therapy,

substance abuse treatment, as well as sex offender treatment.

       {¶4}   River City reported that Smith was discharged from its program for multiple

violations of its rules. Smith was then arrested, and his community control violation was

reported to the court. The trial court held a hearing, revoked Smith's community control,

and imposed a 30-month sentence. Smith now appeals the revocation of his community

control, raising the following assignment of error:

       {¶5}   THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING THAT

APPELLANT WAS NO LONGER AMENABLE TO COMMUNITY CONTROL.

       {¶6}   Smith argues in his assignment of error that the trial court erred in revoking

his community control.

       {¶7}   A trial court's decision revoking community control is reversible only upon a

showing of abuse of discretion. State v. Bishop, 12th Dist. Clermont No. CA2010-08-054,

2011-Ohio-3429, ¶ 11. An abuse of discretion occurs when the trial court's attitude is

unreasonable, arbitrary, or unconscionable. Id.

       {¶8}   "'A trial court does not abuse its discretion by revoking an offender's

community control where the violation in question was one over which the offender had

control.'" State v. Noonan, 12th Dist. Butler Nos. CA2018-10-203 and CA2018-10-204,

2019-Ohio-2960, ¶ 19 quoting State v. Tranter, 12th Dist. Clermont No. CA2000-05-035,

2001 Ohio App. LEXIS 1413, *11 (Mar. 26 2001). Nor does the trial court abuse its

discretion when the offender is on notice that successful participation in a particular program

                                             -2-
                                                                                Warren CA2019-09-104

is a requirement of the community control and the offender is unsuccessfully discharged

from the program. State v. Baldwin, 12th Dist. Clermont Nos. CA2015-10-082 and CA2015-

10-086, 2016-Ohio-5476, ¶ 10. The community control privilege rests upon the defendant's

compliance with the conditions and any violation of those conditions may properly be used

to revoke the privilege. Noonan at 20.

        {¶9}    After reviewing the record, we find the trial court did not abuse its discretion

in revoking Smith's community control. The record is undisputed that successful completion

of the River City treatment plan was a term of Smith's community control and that he failed

to complete the treatment. Smith counters that the trial court should have continued him

on community control because he stayed approximately half of the days it takes to complete

the program and his rule violations were due to safety concerns.1 However, the record

demonstrates that Smith did not complete the treatment plan as ordered because of his

own choices and improper behavior.

        {¶10} During the hearing on Smith's community control violation, Smith's probation

officer testified he discussed with Smith the obligation to successfully complete the program

and that Smith was required to abide by River City's rules in order to maintain the terms of

his community control. Smith's River City case manager testified that on the first day of

orientation into the program, residents are provided a handbook with the rules and must

pass a test on the rules before they can transition from orientation to treatment. Thus, Smith

was aware of the rules he was required to follow, as well as what repercussions were

possible.

        {¶11} Smith's probation officer testified that he received notice from River City that

Smith was discharged from the program because of multiple violations of the rules.



1. Smith testified at the violation hearing that be believed he was in danger once the other residents learned
that he had been convicted of gross sexual imposition involving a six-year-old child.

                                                    -3-
                                                                   Warren CA2019-09-104

According to River City's discharge report, Smith committed four Level Four violations,

which is the most serious level, one Level Three violation, and one Level Two violation.

The Level Four violations included repeated noncompliance with staff instructions,

immediate threat of violence for fighting with another resident, spraying chemicals at

another resident during housekeeping, and stealing food from the kitchen to give to other

residents. The Level Three incident included Smith using the phone when he was not

privileged to do so.

       {¶12} In addition to the enumerated violations above, Smith's case manager, his

clinical supervisor, and the River City executive director reported that Smith was unable to

adjust to life around other residents, including multiple instances of instigating turmoil

between himself and others and then refusing to acknowledge his responsibility for the

negative interactions. Smith also exhibited attention seeking and demanding behaviors,

especially when he would not "get a desired outcome," including acting out until he was

removed from shared space with other residents and placed in segregation. Once in

segregation, however, Smith continued to violate the rules, including flooding his area by

stopping up the sink and letting the water run.

       {¶13} Regarding Smith's claims that he was unsafe at River City, the record

demonstrates otherwise. When Smith complained of other residents and suggested his

safety was compromised, River City staff investigated the accusations and offered various

means of addressing Smith's perceived threats to his safety. These methods included

offering to change Smith's housing location. However, Smith was never appeased with the

suggestions and River City's attempts to focus on treatment ended with Smith making new

demands on what his requirements were to stay in the program.

       {¶14} The report also addressed that Smith was uncooperative during treatment,

including shifting discussions away from "criminogenic areas" to what he did not like about

                                            -4-
                                                                   Warren CA2019-09-104

the program.   Smith's case manager testified that Smith would not participate in the

programs at times, instead only stating that the program was not working for him. When

clinicians attempted to work with Smith to help him with his treatment, Smith would only

make demands of them, rather than participate in treatment.            The record clearly

demonstrates that Smith failed to complete the required training and therapy sessions,

which were a requirement of successful completion of River City's program.

      {¶15} After reviewing the record, we find the trial court did not abuse its discretion

in revoking Smith's community control. Smith's single assignment of error is, therefore,

overruled.

      {¶16} Judgment affirmed.


      HENDRICKSON, P.J., and M. POWELL, J., concur.




                                           -5-